-        .
     I                                    ....._
    .’


             . Oi=FlCE   OF   THE   ATTORNEY       GENERAL   OF   TEXAS
                                        AUSTIN
               ‘.
lionorableliayneSattertield - page 2



     -1. Doee the local &oard hare authorit. to TO-
         fuoe thin party further mfmbershlp and
         partioipatioa in the disability &ridre-
         tireaxat uysttm by rtaoon vi the tact, In
         the Ltoard'oopinion, that the party Is an
         extra hazardous risk, if mad when he is again
         re-srtple7alb7 the cit7 aa a firmmn?
    ".2. Would it      be the duty of the
                                       Doard  to reject
          atabtruhip in the uyuttaito say flrtomn aom-
          La g intoth e fir e lewico attar the effective
          date, who, Uttw? a ph7olsal examlaatioo, lo
          found to poooe#o ph7sloal disabilltlto that
          would render him a8 an extra   horaraouo rlok?
     83. Should the Fireen*@ Pezidoa Cam~Iodonn,    or
         doe8 he hare the authorit to make ruleo ati rtgu-
         latloao governLag the above aoaditioae under
         authorlt7 yntod   him in the last aentence of
         Section IQ of the Act?*

          Beetions 1 to 28, inaluaire, Ot Article 624-e, Vcmonls
  Annotated Cirll Statutes, embody the Piresnen*sRelief Pension
F'uadlaw, ao mated   by the 45th Legiolature, Act8 of'IQ??, House
is111llu.289.
                                 Article 63&W   provide8 au followal
             gOn and after the lot tlo7 of April, A. D. 19-r
     ~p tr so n    wh o hau
                   e-        b eta w   lp p o lnteda a denrollSa,
     sad who ha 0 lttaineXTEe am of fifty-fGZ           7a6)
     7erro aad rho has served aklrel7 Co& L ptriiid~of
     tarant.   (20) 7-0     in nome regular17 organized fire
     departmmt in an7 oit7 or to- in thlo State non
     within or that u7 come within        the prorldono of
     this Aat, la an7 raak, whether as rho117 paid, part
     paid or volunteer firepem &all be entitled to be
     retired from     ouch oenice or departmaat aad &all
     be entitled to be paid frtstht Flrsmea~s Helief
     and Bttirsmeat Fund of that tit7 or town, a month17
     poaalon equal to one-half of hi8 arcage month17 sol-
     aq not to exaatd a emus          of One Hundred Dollara
     ($lOO) per month. Such average month17 solar7 to be
     bawd oa the month17 a~trage ot hi8 onlar7 for the
     fire    (8) year psrlod prmsding the date of ouch re-
lroaorablebayne Satterfield - page 3



    t1reP;eat.i
              prOTi.dsdfurther, that if his average
    monthly aalar is Pift7 Dollars (fao) or less per
    month or if a volunteer firtuan with no salary,
    ho shall be tm+tltd to a monthly penalon or re-
    tirtmat  alloranot of trentpflrt Dollars ($?!a)..

          The prorlslono of Se&Ion ? of arid Artiale lpp17
to.an7 pex8on serving as an aatlre firaun du17 enrolled in
an7 regular17 aatirt fire department in aa oity or tom in
the State, no1 -thin, or that ma7 hereafter some within the
prprisions of said Aat.
          The prorinlono of Beotion 2 of said Article apply
to any da17 enrolled rcnba of an7 regular17 orgaaiztd active
fire +partmnt   of an7 ait or twa aor coming within, or that
ma7 hraftc    some within, the proridoam of ad    Aot, as
thcrelnlindted.
          Seotion 26   of   said Article reads   as   follmmr
          *Whenever used herein, the term *&oard' or
     *&oard of Truoteeo~ shall be dtmed to mua and
     aad refer to the Board of Firemen*8 Relief and
     Hetireomt Fund Trustees.
          lWhen&ver used herein, the term *firema'
     or ~firefcan~shall be deaned to meaa and in-
     olude all active members of uyi.regululy organ-
     ized fire department of an7 incorporated aity or
     tuTn of this State, haring flrt fighting equip-
     ment or apparatus of the dW      ralu'tof One
     Thousand Dollars ($l,oOo) or moc'awhether who117
     paid, p8rtly paid an& put17 volunteer, or rho117
     TOlUUtttW. All other members &all be docred
     honorar7 or inaatire members and as suah +a11
     aot~be entitled to sn7 of the bsaeflts provided
     b7 this Aat.
          lVhencrer used hsrdn, the term (motive   fire-
     men,* ‘aatlre flraspn,' or *rotIre mcmbaro* shall
     be deemed to msan and inalude all paid flrtmta
     who receive regular salarito aa firemen and uah
     p8rtl7 paid or volunteer fireohm as in eaah aden-
     dar year l n8wer at least treaty-fire (28) per otmt
     of all fire alarms and at least forty (&)) per
     cent of all drill or practice ~811s..
 tionorubleLa7ne Svtterficld - page 4



              your attention is how dirtatal to the clause in
  riection0, lhiob r8ado aduly appointed ahd enrolled*. Atten-
  tion is alma directed to the alauoc 'duly enrolleda la Seo-
  tiou 7, mzd the same olauae sdul7 enrolleda, la Seation 8 of
  kid Article aforesaid. Iebot~*o YSrrIafsn&fiOrul Dlctlon-
  aq, second titian, glrem, aaoug oth~o, Of the dvarb           s,
I the folloslhg defiuitloaoa sRa(lularllJ,l8llfflclaltl7~,
T gproper17g,   ahd sao it (au7thiug) ought to bea.
          :
              it thus appears that ah7 firtaaa rho barnborn dul7
  appoiutsd aml aurollal in some re2ularl7 organised fire do-
  partdent, as prwided for ia Se&ion 6 Of Artidle 824?W,
  suprai or a p er so nlerviug as an MtiTe      firesmu du17 WWOlled
  in mj regular17 lotire fire department, as cormed         b7 the
  pkoridoas of Seotion 7 of said Artlola; or an7 dul7 enrolled
  aember of au7 regular17 orgaairtd       ratire fire department, as
  COTtPed   b7 the ~OT~SIODO     Of Station  8 Of said Article, oosIe8
  rithin and is eweed        b7 the prwidons    of aaid Artlale 6249e.
  vheu ouah firemu or pa-ton has oouplied rith the prwision8
  of the lXrepeu*o Rtlltf Penalon Fund lar la Its other requirc-
  L.,entm.
            lPublia offioers and gorsrnmental and ad-
       ministrative bosrdo possess oa17 suah portro
       as are express17 ooaferred upon them by lar or
       art neceouril7 iaplied uadcr porso   so aoafer-
       red. Thq caunot perform acts aot authorised
       b7 axioting law, l l l.s --34 Tel; hr., pp.
       440-441, 167.
              slltatuttowhich prtsoribe and liait the
       aeraise of offloial dut7 art otriotl~ oon-
       strued in rtspcat      of the pesero ooaferred
       aud the mua*       of their asraise, aud mmh
       portrs     art not to bo enluged b7 ~onotruatiou.a
       -34    IQ.    Jur., p. 443,  ottin& &,lym T. &tad-
       b-‘g,   6   f6.   4lS.

            'It is equal17 rell settled, horevcc, that
       a lar rhioh aoufas a pores or Imposts a dut7
       upon au offioor or board oarrito with it b7 lm-
       pliaatioa the authoritf to do such things as
       are rasonabl7 ascoosary to carry into effect
       the porar granted or the dut7 imposed.* --N
       Tea. Jaw. p. ~4, siting suthorlties. See Voa
       ikoEtnber&~T.LOTett, 173 8.w. 608 (CIT.  &pm.),
       error   r
tionorablelayne S9ttorPield - page 6



            A arrsrul     reuung   Oi Article 62430, V. A. C. 8., dis-
alases that Lhc loaal You-d referred to in your que8tton8 1 and
2 ham nelthbF     upre8m     nor Uplied authority to dm    the bt?nc-
fit of the Piremea*m tieliefPendon Fund law to 8ay ikeman
rho has bsea duly 8ppointed 8nd eawo11sd in my lir8 department
aoverui by aaid Article 824!3e,and who hsm met the other re-
quiramentm    ol,eald    IPlremem@m Helief Pemdoa lhnd 18~. Slnao
the.Legi818ttire     lm the   0-7   aoastltutioarl   urtltorlt~   rhmeby   a
lu'aan  be amended or repmled, it lOgiio8llyfoIlor th8t a0
governmental o r ldmin%mtratire boud hrs mch outhorlt~.
              In via ot the foregolag, your queatlono 1 8nd 2 are
aoh      81isWmed in the aeg8tive.
          The fl.rmtput         of Geotloa 10 of'Article 62430, upra,
reads as follow81 ~
               *For the purposes of ao-ordin&ing        the re-
         ports Of the v8riOU8 YO8rdS Of Fiirmm'm RClief
         axi rtetirement      Fuad Tramteem; to provide examina-
         tioa from time ta time of the uraouats of such
         boardal to determlne and certify to the st8te
         Treesurer       suoh kbouds 813 nhrll, undsc prWldOn8
         of this Aot, qurlify for rad be eutitled to aon-
         seoutlre 8pportionment from s8id Fl.reanea*s Re-
         lief and Hetirarent Puad and to hear, determlae,
         suxi rerfsv appeal8 from t&s dealsion or order of
         ury of ouoh Yoarda of Trustee8,:.thwe Lm her-
         cruttxi the offloe of Firaraa~m Ptmdoa Comuls-
         lionu, rhou office *811 be loarted in the City
         Of AUStin,       rU88, l l 0.’

           &iv ubmequent prwidoa8    aoatrined   in lald Seation 19,
the Ylra8n*s    Pension Coamdmdoasr provided for In uoh Scotion
im ampo~ered to make rule8 8ad regul8tions aot othswime pro-
vided in said 188, 8Dd t0 prO&WPk! fOmS    iOX’ USC by the 18rfollS
boards of truatew, la order to 8saist in the vopk 8nd duties
thereof. Said Semtion almo mpwero       ouah Commimioner rith
authority to exmiae the raaounts and reaords of tha rarious
boarda ot'tramteem. Other duties not nceemury to enuroerrte
are al80 required of uid Coudmaloaer by the pcwidons          Of
 said Section 18.
          It thue apperrn that the ofrlac of Fire:en*m Pension
c;oa&saioner .a# areated for &home purposes met forth and enu-
uerrted in the first part Of Smtfoa 19 afaresaici,and that his
uonorable Uyne   Butterfield   - pago 6




 porar8 and duties 88 uch are set forth in the entire Fire-
 &en's litllefPQldoa FUdl 18w, namely, h-tiale   0245e, V .A .C.8.
 Therefore, rid Firemen~a PeadOn Coami8sioaer im only author-
 ired to make rules 8nd regul8tion8, aot otherrrlaeprovided In
 uid  18w, iOr the pWpO8e  Of a8rrfiag  OUf rUCh powers 8s are
,,upressly conferred upon hlslby 181, 88 r-81188 those power8
,rhiah are neoensnrily Implied from the powers s0 ooafsrrul.
 Ileaught uke rule8 8nd regulations not 8uthorised by Qdst-
tQ’J 18U.

             Therefore, for the same re88orm oa rblch aur mmmera
to JO& first     tr0 queatiozu are brssd, JOU~ third question is
also answered    in the neg8tire.



                                   very   truly   yours